DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments in the Amendment (herein “Amendment”) filed July 20, 2021, regarding the rejection of claims 21-39 under 35 U.S.C. 103, have been fully considered but they are not entirely persuasive, however, a new ground of rejection is set forth in reliance upon newly cited Frashure, US 2014/0146152 A1. On pages 10-11 of the Amendment, Applicant argues that Gustavsson does not teach or suggest the newly amended limitations including “the first buffer is configured to store less audio data than the second buffer,” because the current rejection of record relies upon Gustavsson’s alternating buffers 124/126 and first buffer 132 as corresponding to the claimed first and second buffer, respectively, and Gustavsson does not disclose that the 124/126 buffers are configured to store less audio than the 132 buffer. However, such a modification to the alternating buffers 124/126 to be configured to store less audio than the buffer 132 would be obvious in view of the functions that each buffer is expected to perform. Specifically, ¶ 27 teaches that the alternating buffer 126 stores audio data 113 which is a portion (less than) audio data samples 115, and ¶ 30 teaches that buffer 132 stores all of the audio data samples 115. Therefore, Gustavsson teaches the buffer 126 is configured to store less audio data than buffer 132. 
Regarding the newly recited “wherein the processor is configured to delete the second audio data stored in the second buffer based on detecting that the first audio data does not include the predetermined trigger keyword,” Gustavsson does not explicitly teach these limitations. However, in combination with Frashure, US 2014/0146152 A1, these limitations are obvious to one of ordinary skill in the art, as set forth in detail in the updated rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al., (US 2016/0180837 A1, herein “Gustavsson”) in view of Lesso et al., (US 2015/0039303 A1, herein “Lesso”), further in view of Frashure, (US 2014/0146152 A1, herein “Frashure”).
Regarding claim 21, Gustavsson teaches an electronic device comprising (Gustavsson fig. 1, para. [0023], device, such as a computing device (thus electronic)): 
a microphone (Gustavsson para. [0023], microphone 108); 
a first buffer storing first audio data corresponding to a user voice input obtained via the microphone (Gustavsson fig. 1, paras. [0026]-[0027], alternating buffers 124 storing audio data 111 received from microphone 108, where the buffers store audio data that is within a frequency range of human speech (user voice)); 
a second buffer storing second audio data corresponding to the user voice input obtained via the microphone (Gustavsson fig. 1, paras. [0026]-[0027]  and [0032], a set of audio data samples 117 are stored at first buffer 132, where the audio data samples 117 include all or a subset of audio data samples 115, where audio data samples 115 are a portion of audio data 111, where audio data 111 is received from the microphone 108 and is in a frequency range corresponding to human speech (thus a user voice)); and
a processor configured to (Gustavsson fig. 1, para. [0024], CODEC 120): 
detect, from among the first audio data stored in the first buffer, whether the first audio data includes a predetermined trigger keyword (Gustavsson fig. 1, paras. [0025], [0027]-[0029], CODEC including keyword detector 130, configured to analyze audio data samples to detect keywords, where a portion of the audio data is provided to the keyword detector 130 via the alternating buffers 124, and where the keyword detector compares the audio data samples 115 to a keyword model (predetermined) to detect a keyword); and
based on detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword, process the second audio data stored in the second buffer (Gustavsson paras. [0029]-[0032], after detecting the keyword in the audio data samples 115, the keyword detector provides a signal to an interrupt controller which moves an application processor 150 and a bus out of a low power state, and initializes the bus for communication, and when the bus is ready, the audio data samples 117 are transferred (processed) over the bus to another data buffer 156 where the samples are stored), 
wherein the user voice input comprises the predetermined trigger keyword and an instruction for the electronic device (Gustavsson para. [0023], microphone 108 detects an utterance from a user which includes a keyword 110 and a command phrase 112),
wherein the first buffer is configured to store less audio data than the second buffer (Gustavsson paras. [0027], [0030], alternating buffer 126 (first buffer) stores audio data 113, which is only a portion of (thus less then) audio data samples 115 which are stored in buffer 132 (second buffer)),
wherein the processor is configured to recover the second audio data stored in the second buffer based on detecting that the first audio data include the predetermined Gustavsson paras. [0029]-[0032], when the keyword detector detects a keyword, an interrupt controller sends an indication 136 which causes initialization of the bus and then transfer (recover) of the audio samples 117 stored in the second buffer), and
the second audio data stored in the second buffer, based on the first audio data does not include the predetermined trigger keyword (Gustavsson paras. [0029]-[0030], [0033], when the incoming audio data samples 115 do not have a trigger keyword, the keyword detector will not detect a keyword, and any additional audio samples received that are buffered in the buffer 132 will continue to be transferred in a first in- first out manner).
Gustavsson does not explicitly teach and wherein at least a portion of the second audio data is stored in the second buffer prior to the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword.
While Gustavsson teaches detecting the predetermined trigger keyword, and thus also has operations that occur when no predetermined trigger keyword is present, Gustavsson does not explicitly teach deleting stored data based on detecting that data does not include the predetermined trigger.
Lesso teaches and wherein at least a portion of the second audio data is stored in the second buffer (Lesso paras. [0072], [0080], and [0146], Figs. 5a and 7i, noise reduction block receives signal Dout (a received signal from microphones containing a trigger phrase and one or more sentences) at the same time as it is receive by the buffer 110 (comparable to the claimed first buffer), where the buffered internal result includes at least a part of the incoming signal (sentence 1, sentence 2), and where the noise reduction block buffers the input signal Dout (thus stores it) in its buffer 146 (second buffer)) prior to the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword (Lesso paras. [0143]-[0145], at time t4’ a Ø3 enable signal is output indicating the potential presence (not confirmed though) of a trigger phrase (predetermined trigger word), where the trigger phrase is not determined until phase 3 processing completes when the SR EN control signal is output at time t5, therefore looking at fig. 7h versus fig. 7i, at least the portion of the input signal including the trigger phrase and sentence 1 is stored before time t5, thus before the detecting the trigger phrase).
Frashure teaches wherein the processor (Frashure para. [0016], processor 12 executes the instructions for the method steps disclosed) is configured to delete the second data stored in the second buffer based on detecting that the first data does not include the predetermined trigger (Frashure paras. [0017],[0022], if no trigger event is detected from incoming data (first data), then the data recorded into the buffer (second buffer) is deleted).
Therefore, taking the teachings of Gustavsson and Lesso together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second buffer of Gustavsson to include a portion of the incoming audio data with voice that is in a first buffer prior to the detecting of a trigger phrase as disclosed in Lesso at least because doing so would provide an “always on” operation that does not use excessive amounts of power (Lesso para. [0058]).

Regarding claims 22 and 31, Gustavsson teaches wherein the predetermined trigger keyword and the instruction for the electronic device are comprised in the user voice input as a single continuous input (Gustavsson para. [0023], device receives the keyword 110 and the command phrase 112 without requiring that the user wait for a prompt between the keyword and the command phrase as a keyword/command phrase sentence).
Regarding claims 23 and 32, Gustavsson teaches wherein the first audio data stored in the first buffer comprises the predetermined trigger keyword and at least a portion of the user voice input following the predetermined trigger keyword (Gustavsson fig. 1, paras. [0023], [0026]-[0027] and [0036], the utterance 106 includes both the keyword and a command phrase, where the microphone detects the utterance, and the audio data from the microphone is received by an audio detector which outputs the portion of the audio data 111 corresponding to speech to the keyword detector by way of buffers 124).
Regarding claims 24 and 33, Gustavsson teaches wherein the second audio data stored in the second buffer comprises the predetermined trigger keyword and the instruction for the electronic device (Gustavsson paras. [0030], and [0033]-[0034], set of audio data samples 117 include all of audio data samples 115 and are stored in buffer 132, where additional samples subsequently received are also buffered in buffer 132 and subsequently transferred to another buffer 156 as audio data samples 119, where the audio samples 119 are recognized as having the command phrase, therefore, the buffer data stored in buffer 132 (corresponding to the claimed second buffer) will be both the keyword and the command phrase (instruction)).
Regarding claims 25 and 34, Gustavsson teaches [wherein the processor is configured to, - claim 25 only] based on detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword, process the second audio data stored in the second buffer by providing at least the instruction to another processor of the electronic device (Gustavsson paras. [0032]-[0034], the audio data samples in buffer 132 are sent to the application processor 150 (another processor of device 102 as shown in fig. 1) via buffer 156 as audio samples 119 once the keyword detector detects a keyword and provides the indication allowing for the application processor and the bus to move from a sleep or standby (low power) state to a “ready” state).
Regarding claims 26 and 35, Gustavsson teaches wherein the other processor of the electronic device is an application processor (Gustavsson para. [0032], fig. 1, the communication channel transfers the audio data samples to the buffer 156 of the application processor 150).
Regarding claims 27 and 36, Gustavsson teaches [wherein the processor is configured to detect – claim 27 only / detecting – claim 36 only] whether the first audio data includes the predetermined trigger keyword while the electronic device is in a low power state (Gustavsson paras. [0028]-[0029], the keyword detector operates to detect a keyword and then provide an indication 136, where prior to receiving the indication, the application processor 150 and bus 140 may be in a low power state, given a broadest reasonable interpretation that if part of a device is operating in a low power state, then that constitutes a “low power state” for the device as a whole).
Regarding claims 28 and 37, Gustavsson teaches wherein at least another portion of the second audio data is stored in the second buffer based on the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword (Gustavsson paras. [0027]-[0030], after the keyword detector detects a keyword (in the audio data samples that are sent to it from the alternating buffers 124 (corresponding to the claimed first buffer)), a set (at least a portion) of audio data samples 117 are stored at the buffer 132 (second buffer)).
Regarding claims 29 and 38, Gustavsson teaches further comprising [an Analog/Digital Converter (ADC) configured to convert – claim 29 only/ converting, by an Analog/Digital Converter (ADC) of the electronic device – claim 38 only] an analog audio signal, generated by the microphone based on the user voice input, into a digital signal for storage as the first audio data and the second audio data (Gustavsson paras. [0026]-[0027], fig. 1, the audio detector of the device 102 receives audio data 111 from an analog-to-digital converter coupled to the microphone 108, where the audio detector detects the human speech in the audio data 111 and then is provided to the keyword detector by way of (thus at least temporarily stored in) the alternating buffers 124, where the same audio data is later stored in buffer 132).
Regarding claim 30, Gustavsson teaches a method for controlling an electronic device (Gustavsson fig. 1, para. [0023], device, such as a computing device (thus electronic)) that includes a microphone (Gustavsson para. [0023], microphone 108), a plurality of buffers (Gustavsson fig. 1, paras. [0026]-[0027], [0030], and [0033] alternating buffers 124, buffers 132 and 156), and a processor (Gustavsson fig. 1, para. [0024], CODEC 120), the method comprising: 
storing, in a first buffer among the plurality of buffers, first audio data corresponding to a user voice input obtained via the microphone (Gustavsson fig. 1, paras. [0026]-[0027], alternating buffers 124 storing audio data 111 received from microphone 108, where the buffers store audio data that is within a frequency range of human speech (user voice)); 
storing, in a second buffer among the plurality of buffers, second audio data corresponding to the user voice input obtained via the microphone (Gustavsson fig. 1, paras. [0026]-[0027]  and [0032], a set of audio data samples 117 are stored at first buffer 132, where the audio data samples 117 include all or a subset of audio data samples 115, where audio data samples 115 are a portion of audio data 111, where audio data 111 is received from the microphone 108 and is in a frequency range corresponding to human speech (thus a user voice)); 
detecting, from among the first audio data stored in the first buffer, whether the first audio data includes a predetermined trigger keyword (Gustavsson fig. 1, paras. [0025], [0027]-[0029], CODEC including keyword detector 130, configured to analyze audio data samples to detect keywords, where a portion of the audio data is provided to the keyword detector 130 via the alternating buffers 124, and where the keyword detector compares the audio data samples 115 to a keyword model (predetermined) to detect a keyword); and 
Gustavsson paras. [0029]-[0032], after detecting the keyword in the audio data samples 115, the keyword detector provides a signal to an interrupt controller which moves an application processor 150 and a bus out of a low power state, and initializes the bus for communication, and when the bus is ready, the audio data samples 117 are transferred (processed) over the bus to another data buffer 156 where the samples are stored), 
wherein the user voice input comprises the predetermined trigger keyword and an instruction for the electronic device (Gustavsson para. [0023], microphone 108 detects an utterance from a user which includes a keyword 110 and a command phrase 112),
wherein the first buffer is configured to store less audio data than the second buffer (Gustavsson paras. [0027], [0030], alternating buffer 126 (first buffer) stores audio data 113, which is only a portion of (thus less then) audio data samples 115 which are stored in buffer 132 (second buffer)),
wherein the processing the second audio data comprises recovering the second audio data stored in the second buffer based on detecting that the first audio data include the predetermined trigger keyword (Gustavsson paras. [0029]-[0032], when the keyword detector detects a keyword, an interrupt controller sends an indication 136 which causes initialization of the bus and then transfer (recover) of the audio samples 117 stored in the second buffer), and
Gustavsson paras. [0029]-[0030], [0033], when the incoming audio data samples 115 do not have a trigger keyword, the keyword detector will not detect a keyword, and any additional audio samples received that are buffered in the buffer 132 will continue to be transferred in a first in- first out manner).
Gustavsson does not explicitly teach and wherein at least a portion of the second audio data is stored in the second buffer prior to the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword.
While Gustavsson teaches detecting the predetermined trigger keyword, and thus also has operations that occur when no predetermined trigger keyword is present, Gustavsson does not explicitly teach data stored is deleted based on detecting that data does not include the predetermined trigger.
Lesso teaches and wherein at least a portion of the second audio data is stored in the second buffer (Lesso paras. [0072], [0080], and [0146], Figs. 5a and 7i, noise reduction block receives signal Dout (a received signal from microphones containing a trigger phrase and one or more sentences) at the same time as it is receive by the buffer 110 (comparable to the claimed first buffer), where the buffered internal result includes at least a part of the incoming signal (sentence 1, sentence 2), and where the noise reduction block buffers the input signal Dout (thus stores it) in its buffer 146 (second buffer)) prior to the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword (Lesso paras. [0143]-[0145], at time t4’ a Ø3 enable signal is output indicating the potential presence (not confirmed though) of a trigger phrase (predetermined trigger word), where the trigger phrase is not determined until phase 3 processing completes when the SR EN control signal is output at time t5, therefore looking at fig. 7h versus fig. 7i, at least the portion of the input signal including the trigger phrase and sentence 1 is stored before time t5, thus before the detecting the trigger phrase).
Frashure teaches second data stored is deleted based on detecting that the first data does not include the predetermined trigger (Frashure paras. [0017],[0022], if no trigger event is detected from incoming data (first data), then the data recorded into the buffer (second data) is deleted).
Therefore, taking the teachings of Gustavsson and Lesso together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second buffer of Gustavsson to include a portion of the incoming audio data with voice that is in a first buffer prior to the detecting of a trigger phrase as disclosed in Lesso at least because doing so would provide an “always on” operation that does not use excessive amounts of power (Lesso para. [0058]).
Further, taking the teachings of Gustavsson and Frashure together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering disclosed in Gustavsson to include deleting data when no trigger event that would use the data, occurs, as 
Regarding claim 39, Gustavsson teaches a non-transitory computer readable storage medium configured to store one or more computer programs including instructions that (Gustavsson para. [0058], method disclosed embodied in a software module executed by a processor, where the software module resides in a form of non-transient storage medium), when executed by at least one processor (Gustavsson fig. 1, para. [0024], CODEC 120), cause the at least one processor to control an electronic device (Gustavsson fig. 1, para. [0023], device, such as a computing device (thus electronic)) that includes a microphone (Gustavsson para. [0023], microphone 108), and a plurality of buffers (Gustavsson fig. 1, paras. [0026]-[0027], [0030], and [0033] alternating buffers 124, buffers 132 and 156), the method comprising: 
storing, in a first buffer among the plurality of buffers, first audio data corresponding to a user voice input obtained via the microphone (Gustavsson fig. 1, paras. [0026]-[0027], alternating buffers 124 storing audio data 111 received from microphone 108, where the buffers store audio data that is within a frequency range of human speech (user voice)); 
storing, in a second buffer among the plurality of buffers, second audio data corresponding to the user voice input obtained via the microphone (Gustavsson fig. 1, paras. [0026]-[0027]  and [0032], a set of audio data samples 117 are stored at first buffer 132, where the audio data samples 117 include all or a subset of audio data samples 115, where audio data samples 115 are a portion of audio data 111, where audio data 111 is received from the microphone 108 and is in a frequency range corresponding to human speech (thus a user voice)); 
detecting, from among the first audio data stored in the first buffer, whether the first audio data includes a predetermined trigger keyword (Gustavsson fig. 1, paras. [0025], [0027]-[0029], CODEC including keyword detector 130, configured to analyze audio data samples to detect keywords, where a portion of the audio data is provided to the keyword detector 130 via the alternating buffers 124, and where the keyword detector compares the audio data samples 115 to a keyword model (predetermined) to detect a keyword); and 
based on detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword, processing the second audio data stored in the second buffer (Gustavsson paras. [0029]-[0032], after detecting the keyword in the audio data samples 115, the keyword detector provides a signal to an interrupt controller which moves an application processor 150 and a bus out of a low power state, and initializes the bus for communication, and when the bus is ready, the audio data samples 117 are transferred (processed) over the bus to another data buffer 156 where the samples are stored), 
wherein the user voice input comprises the predetermined trigger keyword and an instruction for the electronic device (Gustavsson para. [0023], microphone 108 detects an utterance from a user which includes a keyword 110 and a command phrase 112),
wherein the first buffer is configured to store less audio data than the second buffer (Gustavsson paras. [0027], [0030], alternating buffer 126 (first buffer) stores audio data 113, which is only a portion of (thus less then) audio data samples 115 which are stored in buffer 132 (second buffer)),
wherein the processing the second audio data comprises recovering the second audio data stored in the second buffer based on detecting that the first audio data include the predetermined trigger keyword (Gustavsson paras. [0029]-[0032], when the keyword detector detects a keyword, an interrupt controller sends an indication 136 which causes initialization of the bus and then transfer (recover) of the audio samples 117 stored in the second buffer), and
wherein the second audio data stored in the second buffer, based on the first audio data does not include the predetermined trigger keyword (Gustavsson paras. [0029]-[0030], [0033], when the incoming audio data samples 115 do not have a trigger keyword, the keyword detector will not detect a keyword, and any additional audio samples received that are buffered in the buffer 132 will continue to be transferred in a first in- first out manner).
Gustavsson does not explicitly teach and wherein at least a portion of the second audio data is stored in the second buffer prior to the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword.
While Gustavsson teaches detecting the predetermined trigger keyword, and thus also has operations that occur when no predetermined trigger keyword is present, Gustavsson does not explicitly teach data stored is deleted based on detecting that data does not include the predetermined trigger.
Lesso teaches and wherein at least a portion of the second audio data is stored in the second buffer (Lesso paras. [0072], [0080], and [0146], Figs. 5a and 7i, noise reduction block receives signal Dout (a received signal from microphones containing a trigger phrase and one or more sentences) at the same time as it is receive by the buffer 110 (comparable to the claimed first buffer), where the buffered internal result includes at least a part of the incoming signal (sentence 1, sentence 2), and where the noise reduction block buffers the input signal Dout (thus stores it) in its buffer 146 (second buffer)) prior to the detecting that the first audio data stored in the first buffer includes the predetermined trigger keyword (Lesso paras. [0143]-[0145], at time t4’ a Ø3 enable signal is output indicating the potential presence (not confirmed though) of a trigger phrase (predetermined trigger word), where the trigger phrase is not determined until phase 3 processing completes when the SR EN control signal is output at time t5, therefore looking at fig. 7h versus fig. 7i, at least the portion of the input signal including the trigger phrase and sentence 1 is stored before time t5, thus before the detecting the trigger phrase).
Frashure teaches second data stored is deleted based on detecting that the first data does not include the predetermined trigger (Frashure paras. [0017],[0022], if no trigger event is detected from incoming data (first data), then the data recorded into the buffer (second data) is deleted).
Therefore, taking the teachings of Gustavsson and Lesso together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second buffer of Gustavsson to include a portion of the incoming audio data with voice that is in a first buffer prior to the detecting of a trigger phrase as disclosed in Lesso at least because doing so would provide an “always on” operation that does not use excessive amounts of power (Lesso para. [0058]).
Further, taking the teachings of Gustavsson and Frashure together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering disclosed in Gustavsson to include deleting data when no trigger event that would use the data, occurs, as disclosed in Frashure at least because doing so would provide an efficient and computationally cost-effective solution for monitoring events (Frashure para. [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30p, Eastern Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656